 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4475 Page 1 of 19



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   IN RE: OUTLAW LABORATORIES, LP                      Case No.: 18CV840 GPC (BGS)
     LITIGATION,
11
                                                 .       ORDER ON NON-PRIVILEGE
12                                                       ISSUES AS TO THE STORES’ RFPS
                                                         TO TAULER SMITH AND OUTLAW
13
14
                                                         [ECF 224]
15
16
17   I.    INTRODUCTION
18         Counter-claimant Roma Mikha and Third-Party Plaintiff NMRM, Inc. and Skyline
19   Market, Inc. (collectively the “Stores”) move to compel Plaintiff Outlaw Laboratory, L.P.
20   (“Outlaw”) and Third-Party Defendant Tauler Smith LLP (“Tauler Smith”) to provide
21   full and complete responses to the Stores’ Request for Production based on non-privilege
22   issues.1 (ECF 224.) As discussed in more detail below, the Stores’ RFPs to Tauler Smith
23   and Outlaw seek documents related to the following topics: funding for the Outlaw
24
25
26   1
      The Court ordered the parties to differentiate between their privilege and non-privilege
27   objections to the RFPs identified in the parties’ June 1, 2020 joint letter briefs. Because
     the privilege issues are being briefed separately, (ECF 239, 242), this Order does not
28   address privilege issues.
                                                     1
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4476 Page 2 of 19



 1   litigation; agreements with the Pulaski Law Firm about the litigation; actual or potential
 2   lost sales of the TriSteel product; pharmacological testing of the supposedly competing
 3   products sold by stores; Outlaw’s decision to retain Tauler Smith; and notes of
 4   conversations with targeted stores. (ECF 224.)
 5   II.   BACKGROUND
 6         As the Court has explained in prior orders on discovery disputes, this consolidated
 7   action encompasses two cases brought by Outlaw against retail stores for false
 8   advertising under the Lanham Act, and as to the SD Outlet action, California False
 9   Advertising and California Unfair Competition claims. (Case Nos. 18cv840 (“DG in
10   PB”) and 18cv1882 (“SD Outlet”); ECF 1472 at 4-5.). Three of the stores in the SD
11   Outlet action have filed counterclaims as a class action on behalf of themselves and other
12   targeted stores against Outlaw and Tauler Smith under the Racketeer Influenced and
13   Corrupt Organizations Act (“RICO”) along with a rescission claim. (“Second Amended
14   Counter Claims (“SACC”) [ECF 114].) Given the Court has summarized these claims in
15   numerous previous orders on discovery disputes, the Court only very briefly summarizes
16   the claims below.
17         Outlaw’s Lanham Act claims are premised on the defendants selling “male-
18   enhancement pills, . . . ‘the Enhancement Products’” with packaging that indicate they
19   are all natural, but contain undisclosed drugs with Outlaw claiming it has lost out on sales
20   to those products. (ECF 147 at 1, 3-6; ECF 209 (San Diego Outlet action.) Summary
21   Judgment was granted to defendants in the DG in PB action on this claim. (ECF 147.)
22   The court found the defendant stores could not be found liable for false advertising for
23   information on the packaging of the products they only sold. (Id. at 9-12.) As to the San
24
25
26   2
      In summarizing Outlaw’s claims and their status, the Court again draws from Judge
27   Curiel’s December 3, 2019 Order granting summary judgment to defendants in the DG in
     PB action and his May 29, 2020 Order granting in part defendants’ motion for judgment
28   on the pleadings in the San Diego Outlet action. (ECF 147 and ECF 209.)
                                                  2
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4477 Page 3 of 19



 1   Diego Outlet action, Judge Curiel recently granted a motion for judgment on the
 2   pleadings dismissing with prejudice almost all of Outlaw’s claims. (ECF 209.)
 3   Judgment on the pleadings was granted on the Lanham Act claim as to both direct and
 4   contributary liability as well as its California’s False Advertising Law (“FAL”) claim and
 5   the fraudulent and unlawful prongs of Outlaw’s California Unfair Competition Claim
 6   (“UCL”) claim. Only the unfairness prong of the UCL survived. (ECF 209 at 24-26. 3)
 7            The Stores have alleged counterclaims under RICO on behalf of a class of
 8   similarly situated stores. (ECF 114.) The SACC alleges that since at least December
 9   2017, Outlaw, Outlaw’s former attorneys Tauler Smith, and Outlaw’s principles, Michael
10   Wear and Shawn Lynch, have engaged in a scheme that includes sending demand letters
11   via U.S. mail to small businesses that threaten the store could be held liable for over
12   $100,000 based on false and misleading statements about potential liability for the sale of
13   certain products by the stores. (SACC ¶¶ 2, 26, 82-88.) The SACC alleges Outlaw
14   employs “investigators,” some hired through craigslist postings by Outlaw’s counsel
15   Tauler Smith, who identify stores selling the products, take pictures of storefronts and
16   shelves in the store with the products and provide that information to others participating
17   in the scheme to target these stores. (SACC ¶¶ 66, 73, 86, 92.) The SACC alleges that
18   Outlaw and its attorneys then send the demand letters, with FDA notice attached, that
19   falsely indicate the store is illegally selling products in violation of RICO and the
20   Lanham Act. (SACC ¶¶ 2, 23-24, 26-52, 84-86, 88.)
21            The demand letters also include pictures taken of receipts for purchase of the
22   products by investigators. (SACC ¶¶ 68, 73, 91.) The Stores allege the draft Complaint
23   attached to the demand letters also falsely asserts that Outlaw sells a competitive product,
24   the TriSteel products, in retail stores throughout the United States when it has never sold
25   its products in stores and only started selling it online in October 2017. (SACC ¶¶ 66-
26
27
28   3
         A motion for reconsideration was recently filed on the surviving claim. (ECF 213.)
                                                    3
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4478 Page 4 of 19



 1   67.) This commencement of any sales was months after Outlaw had already been
 2   documenting sales of the Enhancement Products by stores through investigators in
 3   August 2017. (SACC ¶ 68.) Outlaw then follows up with offers to settle for increasingly
 4   lower amounts, including as low as $2,500. (SACC ¶¶ 3-4, 56, 72, 87, 98.)
 5   III.   DISCUSSION
 6          A.    Legal Standards
 7                1.     Requests for Production of Documents
 8          “A party may serve on any other party a request within the scope of Rule 26(b) to
 9   produce any designated documents or electronically stored information.” Fed. R. Civ. P.
10   34(a)(1)(A). The request must describe the document sought “with reasonable
11   particularity” and any “objection must state whether any responsive materials are being
12   withheld on the basis of that objection.” Rule 34(b)(2). The requesting party may move
13   to compel the production of responsive documents if a party fails to produce documents.
14   Rule 37(a)(3)(B)(iv).
15                2.     Rule 26
16          As the party seeking to compel discovery, the Stores have “the burden of establishing
17   that [their] request[s] satisfy the relevancy requirements of Federal Rule 26(b)(1).”
18   Louisiana Pac. Corp. v. Money Market 1 Inst. Inv. Dealer, 285 F.R.D. 481, 485 (N.D. Cal.
19   2012) (citing Soto v. City of Concord, 162 F.R.D. 603, 610 (N.D. Cal. 1995)). Outlaw and
20   Tauler Smith, as the parties opposing discovery, “ha[ve] the burden of showing that
21   discovery should not be allowed, and also ha[ve] the burden of clarifying, explaining, and
22   supporting its objections with competent evidence.” Id. (citing DIRECTV, Inc. v. Trone,
23   209 F.R.D. 455, 458 (C.D. Cal. 2002)). “An opposing party can meet its burden by
24   demonstrating that the information is being sought to delay bringing the case to trial, to
25   embarrass or harass, is irrelevant or privileged, or that the person seeking discovery fails
26   to show need for the information.” Colaco v. ASIC Advantage Simplified Pension Plan,
27   301 F.R.D. 431, 434 (N.D. Cal. 2014) (citing Khalilpour v. CELLCO P’ship, No. C 09-
28

                                                  4
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4479 Page 5 of 19



 1   02712 CW (MEJ), 2010 WL 1267749, at *3 (N.D. Cal. April 1, 2010)); see also
 2   Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 353 n. 17 (1978).
 3         Rule 26(b)(1) provides that “[p]arties may obtain discovery regarding any non-
 4   privileged matter that is relevant to any party’s claim or defense and proportional to the
 5   needs of the case, considering the importance of the issues at stake in the action, the amount
 6   in controversy, the parties’ relative access to relevant information, the parties’ resources,
 7   the importance of the discovery in resolving the issues, and whether the burden or expense
 8   of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
 9   “District courts have broad discretion in controlling discovery” and “in determining
10   relevancy.” Laub v. Horbaczewski, 331 F.R.D. 516, 521 (C.D. Cal. 2019) (citing Hallett
11   v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) and Surfvivor Media, Inc. v. Survivor
12   Prods., 406 F.3d 625, 635 (9th Cir. 2005)).
13         Following the 2015 Amendments to Rule 26, it is clear that “[r]elevancy alone is
14   no longer sufficient—discovery must also be proportional to the needs of the case.” In re
15   Bard IVC Filters Prods. Liability Litig., 317 F.R.D. 562, 564 (D. Ariz. 2016). “The
16   court’s responsibility, using all the information provided by the parties, is to consider
17   these, [undue burden or expense and importance of information sought,] and all the other
18   factors in reaching a case-specific determination of the appropriate scope of discovery.”
19   Fed. R. Civ. P. 26 advisory committee’s notes. In deciding whether a request is unduly
20   burdensome, a court must balance the burden to the responding party against the benefit
21   to the party seeking the discovery. Thomas v. Cate, 715 F. Supp. 2d 1012, 1032 (E.D.
22   Cal. 2010) (collecting cases).
23         Rule 26(b)(2) also requires the court, on motion or on its own, to limit the frequency
24   or extent of discovery otherwise allowed by the rules if it determines that (1) “the discovery
25   sought is unreasonably cumulative or duplicative, or can be obtained from some other
26   source that is more convenient, less burdensome, or less expensive;” (2) “the party seeking
27   discovery has had ample opportunity to obtain the information by discovery in the action;”
28

                                                   5
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4480 Page 6 of 19



 1   or (3) “the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R.
 2   Civ. P. 26(b)(2)(C)(i)-(iii).
 3                 3.    RICO
 4         The Stores are seeking discovery they argue is relevant to their RICO claims. As
 5   the assigned district judge explained in one of his decisions in this case, to succeed on a
 6   RICO claim:
 7         a plaintiff must prove (1) conduct, (2) of an enterprise, (3) through a
           pattern, (4) of racketeering activity (known as “predicate acts”), (5)
 8
           causing injury to the plaintiff's “business or property” by the conduct
 9         constituting the violation. See Living Designs, Inc. v. E.I. Dupont de
           Numours & Co., 431 F.3d 353, 361 (9th Cir. 2005).
10
           One type of predicate act of racketeering activity recognized by
11         RICO, 18 U.S.C. § 1961(1) is mail fraud under 18 U.S.C. § 1341. A
           mail fraud violation consists of (1) the formation of a scheme or
12
           artifice to defraud; (2) use of the United States mails or causing a use
13         of the United States mail in furtherance of the scheme; and (3)
           specific intent to deceive or defraud. See Schreiber Distrib. Co. v.
14
           Serv-Well Furniture Co., Inc., 806 F.2d 1393, 1400 (9th Cir. 1986);
15         Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 647, 128 S. Ct.
           2131, 170 L.Ed.2d 1012 (2008) (“Mail fraud occurs whenever a
16
           person, “having devised or intending to devise any scheme or artifice
17         to defraud,” uses the mail “for the purpose of executing such scheme
           or artifice or attempting so to do.” (quoting 18 U.S.C. § 1341)).
18
19         In re Outlaw, LP Litig., 352 F. Supp. 3d 992, 1000 (S.D. Cal. 2018). The
20   requirement of specific intent under this statute is satisfied by “the existence of a scheme
21   which was ‘reasonably calculated to deceive persons of ordinary prudence and
22   comprehension,’ and this intention is shown by examining the scheme itself.” United
23   States v. Green, 745 F.2d 1205, 1207 (9th Cir. 1984) (quoting United States v. Bohonus,
24   628 F.2d 1167, 1172 (9th Cir. 1980)).
25         As the Court explained in a prior order, here, the alleged predicate acts that
26   constitute the pattern of racketeering activity are the drafting, signing, and mailing of
27   false demand letters with draft complaints that also contain false statements with the
28   intention of defrauding them of settlements.

                                                    6
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4481 Page 7 of 19



 1         B.     Analysis
 2         The RFPs to Outlaw and Tauler Smith are largely the same. Given the significant
 3   overlap in the RFPs and the analysis, the Court analyzes them together by topic.
 4   Additionally, because the parties’ briefing becomes largely repetitive of its arguments
 5   from one topic to the next, the Court’s analysis does the same, relying on prior analysis
 6   rather than repeating it.
 7                1.     Defined Terms
 8         Before reaching the actual topics raised by the RFPs, the Court includes four of the
 9   defined terms that are included in multiple RFPs.4
10         ‘OUTLAW LITIGATION’ means the matter by which YOU and/or
           OUTLAW investigated and sent DEMAND LETTERS to RETAIL
11
           STORES, and all subsequent interactions with those stores.
12
           ‘ACTION’ means the counterclaims/third party claims brought by
13
           Roma Mikha, Inc., NMRM, Inc. and Skyline Market, Inc. in this case.
14
           ‘DEMAND LETTER’ has the same meaning as used by the Court in
15
           this action in its Order dated March 5, 2020.
16
           ‘RETAIL STORE’ means the business entities to which YOU or
17
           TAULER SMITH sent a DEMAND LETTER.
18
     (Decl. of Mark Poe, Ex. A and C.)
19
                  2.     Discovery Topics
20
                         a) Communications with the Pulaski Law Firm Regarding
21
                             Funding
22
           RFP 19 to Outlaw:
23
24         All COMMUNICATIONS between YOU and any person employed by
           PULASKI LAW FIRM RELATING TO the role of PULASKI LAW FIRM
25
           in funding the OUTLAW LITIGATION or to the ACTION
26
27
     4
      The definitions of all the terms are included in Ex. A and B to the Declaration of Mark
28   Poe. (ECF 224-2 and 224-3).
                                                  7
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4482 Page 8 of 19



 1
           RFP 18 to Tauler Smith:5
 2
           All COMMUNICATIONS between YOU and PULASKI LAW FIRM or
 3
           OUTLAW RELATING TO the role of PULASKI LAW FIRM in funding
 4         the OUTLAW LITIGATION
 5
           RFP 31 to Outlaw:
 6
           All DOCUMENTS reflecting any agreements between YOU and PULASKI
 7         LAW FIRM RELATED TO the OUTLAW LITIGATION
 8
           Tauler Smith argues the Pulaski Law Firm’s role in funding Outlaw’s litigation is
 9
     not proportional to the needs of the case because it will not resolve any issues in the case
10
     and is outside the scope of Rule 26(b)(1). (ECF 224 at 10.) It also characterizes the RFP
11
     as an attempt to catch a “bigger fish” and that Pulaski is not relevant to the issues in this
12
     case because Pulaski is not a party in this case. (Id. at 11.) Finally, it also states “the
13
     request seeks confidential, proprietary information, and [sic] subject to the right of
14
     privacy of third parties because it seeks communications between [Tauler Smith] and a
15
     third party, Pulaski Law Firm.” (Id. at 11.)
16
           The only argument Outlaw makes regarding this specific RFP is that where a
17
     litigant receives its funding is irrelevant and inadmissible. (Id. at 16.) However, Outlaw
18
     cites no authority for this proposition and does not address the Stores’ relevancy
19
     argument. Outlaw generally argues as to all the RFPs and topics that there are less
20
     intrusive means of obtaining this information (deposing Outlaw’s representative on the
21
     topic) and all the RFPs lack an appropriate “temporal scope” making them unduly
22
23
24   5
      There are some discrepancies in the RFP numbers identified in the briefing and those
25   RFPs in exhibits attached to the Joint Statement. For example, the language of RFP 19
     between Exhibit A (RFPs to Tauler Smith) and B (RFPs to Tauler Smith with Tauler
26   Smith’s Responses). However, it is clear from the parties’ substantive briefing and
27   quoted language which RFPs and topics they are discussing which RFPs are at issue.
     (See ECF 224 at 3 (Stores discussing Pulaski funding specifically), 10 (Tauler Smith
28   quoting RFP listed in Ex. B that discusses funding).)
                                                    8
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4483 Page 9 of 19



 1   burdensome and harassing. (Id.) However, Outlaw does not specifically address this
 2   RFP or topic on these general points.
 3         The Stores argue this information is highly relevant because it will demonstrate
 4   that the project was launched only as a “money-getting operation;” not to protect the
 5   competitive position of TriSteel. Outlaw and Tauler Smith do not address this argument.
 6   Tauler Smith states only that “[t]he Stores’ fail to provide any explanation why this
 7   information is needed, or how this information will support any of the Stores’ claims.”
 8   (Id. at 11.) As to proportionality, the Stores explain that the number of responsive
 9   documents is not likely great because it would only be the document “commenorat[ing]”
10   the agreement and any adjustments made to that agreement. (Id. at 3.)
11         The Court would agree that communications about the Pulaski Law Firm’s funding
12   of the Outlaw litigation and any agreements between Outlaw and Pulaski to pursue the
13   Outlaw litigation could be relevant to the Stores’ RICO claims. As discussed in the
14   Court’s June 17, 2020 Order, when and how much funding Outlaw received to target
15   stores could shed light on the inception of the scheme alleged in the SACC. (ECF 230 at
16   18.) Any agreements might provide a timeline for the inception of the scheme.
17   Additionally, communications about the purpose of the funds might reflect it was
18   intended to fund meritless threats of litigations to extract settlement either explicitly or by
19   implication when considered in combination with other conduct. For example, evidence
20   that Outlaw was receiving significant funding and allocating it all to sending false
21   demand letters and taking no steps to market or sell its own products, might indicate
22   Outlaw and Tauler Smith intended to deceive or defraud the stores. There might be
23   alternative explanations for significant funding long before Outlaw ever attempted to sell
24   its own product, but at this point, the question is whether the responsive discovery is
25   relevant to a claim or defense. The timing, amount, and purpose for these funds may
26   shed light on Outlaw and Tauler Smith’s intent to deceive or defraud or the formation of
27   a scheme to defraud or artifice to defraud, both elements of a mail fraud claim that are
28   significant and important issues in this case.

                                                      9
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4484 Page 10 of 19



 1         The importance of this discovery also weighs in favor of finding it proportional to
 2   the needs of the case. Rule 26(b)(1) (In assessing proportionality, court to consider “the
 3   importance of the issues at stake in the action, the amount in controversy, the parties’
 4   relative access to relevant information, the parties’ resources, the importance of the
 5   discovery in resolving the issues, and whether the burden or expense of the proposed
 6   discovery outweighs its likely benefit.”) Short of a deposition witness admitting to how
 7   the scheme was established and the principal’s intentions to defraud, it is unlikely the
 8   Stores will have any other method of establishing these elements. In this respect, this
 9   discovery is both important and unlikely to be obtained through less intrusive means.
10   Additionally, that Pulaski is not a party does not mean the discovery is not proportional.
11   The communications are between parties to this case and Pulaski about conduct alleged
12   in this case. The sought discovery is relevant and proportional to the needs of the case.
13         Although Outlaw made no specific argument as to a lack of time limitation on this
14   RFP, the Court has also considered this argument. The Court would agree that time
15   frames are often important in limiting the scope of an RFP to the time frame in which the
16   conduct allegedly happened to ensure it both seeks relevant discovery and that the
17   discovery is proportional to the needs of the case. However, here, the RFPs are
18   appropriately limited in scope by the language of the RFPs in combination with the
19   defined terms. The RFPs are limited to the Outlaw Litigation which is itself defined as
20   investigating and sending demand letters to stores. This is a significant limitation
21   because, as the Court explained in the March 5, 2020 Order, to be a “demand letter” it
22   “must threaten litigation, concern an enhancement product, and offer settlement in
23   exchange for money.” (ECF 177 at 23.) The limitations of the definitions ensure that the
24   communications are limited to funding of the conduct alleged in the SACC without any
25   need for a specific date range.
26         Finally, Tauler Smith asserts “[a]dditionally, the request seeks confidential,
27   proprietary information, and [sic] subject to the right of privacy of third parties because it
28   seeks communications between [Tauler Smith] and a third party.” (ECF 224 at 11.) As

                                                   10
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4485 Page 11 of 19



 1   to the confidentiality argument, the Stores explain “Tauler Smith has been professing its
 2   intent to file a protective order” and that “the Stores have agreed to the proposed draft, so
 3   if there were any real confidentiality concerns, they will be alleviated by that order, if it
 4   ever gets filed and entered.” (Id. at 4.) Since this Joint Statement was filed, the parties
 5   have requested entry of, and the Court has entered, a Stipulated Protective Order. (ECF
 6   226, 235.) The Stipulated Protective Order should alleviate the confidentiality concerns
 7   because it explicitly imposes limits on who may have access to materials designated
 8   confidential and how they may be used. 6 (ECF 235.) Additionally, the Court concludes
 9   that this blanket assertion without further explanation is not a sufficient reason for Tauler
10   Smith not to respond to this RFP.
11                       b) Communications with Outlaw or Pulaski Regarding Lost
12                           Sales of Outlaw’s TriSteel Product
13         RFP 20 to Outlaw:
14
           All COMMUNICATIONS between YOU and PULASKI LAW FIRM or
15         TAULER SMITH RELATING TO actual or potential lost or lowered sales
           of TRISTEEL resulting from the sale of SUBJECT PRODUCTS by
16
           RETAIL STORES
17
           RFP 19 to Tauler Smith
18
           All COMMUNICATIONS between YOU and PULASKI LAW FIRM or
19
           OUTLAW RELATING TO actual or potential lost sales or lowered sales of
20         TRISTEEL resulting from the sale of SUBJECT PRODUCTS by RETAIL
           STORES
21
22
           Tauler Smith argues this RFP is improper because it is compound in two respects.
23
     (ECF 224 at 11.) It seeks communications with both Outlaw and Pulaski and seeks
24
     documents as to lost sales, potential lost sales, and lowered sales of TriSteel. (Id.) Tauler
25
26
27
     6
      As noted above, this Order does not address issues of attorney-client privilege as to
28   these RFPS. That issue is in the process of being briefed by the parties.
                                                   11
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4486 Page 12 of 19



 1   Smith also references its prior argument, discussed above, that communications with
 2   Pulaski are not relevant to issues or defenses in this case because Pulaski is not a party
 3   and that the Stores do not explain how it will support their claims. (Id.) It also raises the
 4   same confidentiality concern discussed above. (Id.) Again, as discussed above, Outlaw
 5   argues generally as to all the RFPs that they lack time limitations, are a fishing
 6   expedition, and could be obtained through less intrusive means. As to this particular
 7   topic, Outlaw asserts that information about lost or lowered sales of TriSteel can be
 8   obtained through deposing Outlaw’s representatives. (Id. at 16.)
 9          The Stores argue communications about lost sales of TriSteel are relevant to
10   demonstrate whether Outlaw and Tauler Smith were actually concerned about TriSteel’s
11   competitive position or if this was all just about extracting money from stores. (Id. at 4.)
12   Additionally, the Stores question how this information could be confidential when the
13   demand letters Tauler Smith and Outlaw sent are predicated on the existence of lost sales
14   of TriSteel. (Id.)
15          The analysis here is similar to that above because the discovery sought may show
16   that Outlaw and Tauler Smith intended to defraud the stores of settlements rather than
17   protect the market for TriSteel. Communications about lost or lowered sales of TriSteel
18   are relevant because they may show that Outlaw and Tauler Smith’s conduct had nothing
19   to do with lost sales of TriSteel and that they lied to the targets of the demand letters. For
20   example, the draft complaint, attached to demand letters that Tauler Smith and Outlaw
21   threatened to file against numerous stores alleges the target’s sales of the enhancement
22   products “negatively impacted Plaintiff’s sales of TriSteel and TriSteel 8hour.” (ECF
23   114-1 at 14.) There might be some highly relevant admission in communications
24   indicating that Outlaw or Tauler Smith knew there were no lost or lessened sales of
25   TriSteel, but they did not care because TriSteel was just a vehicle to extract settlements
26   from target stores. Looking for this type of admission might be a fishing expedition.
27   However, it is more likely there might be communications indicating simply that Tauler
28   Smith or Outlaw was aware that sales of TriSteel were not suffering as a result of the

                                                   12
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4487 Page 13 of 19



 1   sales of these other products. This, in combination with other discovery could
 2   demonstrate Tauler Smith and Outlaw knew they were lying to target stores about lost
 3   sales from competitive products with the intention of defrauding them of settlements. In
 4   this respect, the sought discovery is relevant to the Stores claims.
 5           As to Outlaw’s assertion that information about lost or lower sales can be obtained
 6   through deposing Outlaw’s representatives, the Court is not persuaded that is a sufficient
 7   or reliable substitute. Communications regarding TriSteel sales at the time Outlaw and
 8   Tauler Smith were targeting stores may have more significance than general statements
 9   about lost or lower sales from an Outlaw representative in a deposition. They may reflect
10   intentions to deceive or defraud that might not be as clear from deposition testimony.
11           The Court is also not convinced that Tauler Smith cannot respond to the RFP
12   because it is compound. Unlike interrogatories or requests for admissions, requests for
13   production of documents are not limited in number. The Stores are not circumventing a
14   limit by asking for too many things in one request and the request is not so compound
15   that Tauler Smith cannot understand what is being requested. The Court’s conclusion
16   regarding confidentiality above, (III.B.2.a), applies equally to the same blanket assertion
17   here.
18                       c) Communications with Outlaw or Pulaski Regarding
19                           Pharmacological Testing of Competing Products
20           RFP 22 to Outlaw:
21
             All COMMUNICATIONS between YOU and PULASKI LAW FIRM or
22           TAULER SMITH RELATING TO any actual or pharmacological testing of
             any SUBJECT PRODUCTS purchased from any RETAIL STORE.
23
24           RFP 21 to Tauler Smith
25           All COMMUNICATIONS between YOU and PULASKI LAW FIRM or
             OUTLAW RELATING any actual or potential pharmacological testing of
26
             any SUBJECT PRODUCTS purchased from any RETAIL STORES
27
28

                                                  13
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4488 Page 14 of 19



 1          In addition to two arguments briefly addressed below, Tauler Smith argues
 2   communications about pharmacological testing of competitor products purchased from
 3   targeted stores are not relevant. (ECF 224 at 13.) Outlaw again argues this information
 4   can be obtained from deposing Outlaw’s representative. (Id. at 16.) The Stores argue, by
 5   reference to their arguments concerning lost sales of TriSteel that similarly,
 6   communications about pharmacological testing of competing products is relevant to
 7   demonstrate Outlaw and Tauler Smith were not concerned about competing products.
 8   (Id. at 4-5.)
 9          As discussed above with the prior two topics, communications about testing
10   products could show whether Tauler Smith and Outlaw were lying when they sent
11   demand letters to store claiming they were selling products containing illegal drugs. The
12   demand letters and draft complaints sent to stores asserted the products the stores were
13   selling contained illegal drugs. Their communications about whether these products
14   actually contained the drugs alleged based on testing, could show that they knew the
15   threats on that basis were false. If Outlaw or Tauler Smith knew those representations to
16   be false or without some basis and they continued to threaten stores to extract
17   settlements, it could show an intent to defraud the stores. As discussed above, this would
18   be relevant to the Stores claims.
19          The Court rejects Tauler Smith’s challenge to the RFP being compound for the
20   same reasons discussed above. (See III.B.2.b.) Similarly, the Court rejects Tauler
21   Smith’s confidentiality assertion for the same reasons discussed above. (See III.B.2.a).)
22   Additionally, the Court is not persuaded that deposition testimony from an Outlaw
23   representative on this topic is an adequate substitute for responsive documents.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                  14
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4489 Page 15 of 19



 1                       d) Communications Between Outlaw and Tauler Smith
 2                           Regarding Outlaw Retaining Tauler Smith
 3         RFP 25 to Outlaw:
 4
           All COMMUNICATIONS between YOU and TAULER SMITH
 5         RELATING TO YOUR decision to retain TAULER SMITH to work on the
           OUTLAW LITIGATION.
 6
 7         RFP 24 to Tauler Smith
 8         All COMMUNICATIONS between YOU and OUTLAW RELATED TO
           the decision to retain YOU to work on the OUTLAW LITIGATION.
 9
10
           Tauler Smith again simple states the discovery is not relevant or proportional to the
11
     needs of the case without addressing the Stores relevancy arguments. Tauler Smith does
12
     make a more specific confidentiality argument here concerning disclosure of Outlaw’s
13
     communications with it regarding Tauler Smith’s engagement. (ECF 24 at 13.) Outlaw
14
     makes no arguments other than those generally already addressed above except to assert
15
     that why it hired a particular lawyer is irrelevant and inadmissible. (Id. at 16.)
16
           The Stores argue this information is relevant to demonstrate the Outlaw litigation
17
     was a scheme to defraud rather than a genuine legal engagement. (Id. at 5.) In short, the
18
     Stores argue these communications will “focus[] strictly on how much money the
19
     members of the Enterprise expect to shake out of the Stores, with zero regard for the
20
     litigation vehicle of TriSteel.” (Id.)
21
           The Stores are hoping to obtain communications indicating that Outlaw retained
22
     Tauler Smith not to address false advertising of competitive products, but to run a shake
23
     down targeting thousands of stores. They are looking for communications indicating that
24
     Outlaw hired Tauler Smith to set up and run a scheme to deceive and defraud the stores
25
     out of settlements. And, it is certainly possible that in describing what work Outlaw was
26
     retaining Tauler Smith to do that either or both of them described the scheme alleged in
27
     the SACC. In this respect the Court finds the discovery relevant and proportional to the
28

                                                   15
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4490 Page 16 of 19



 1   needs of the case. Additionally, because this was likely to have happened at the
 2   beginning of the scheme it is relevant to the formation of the scheme to defraud.
 3           As to Tauler Smith’s confidentiality objection as to this RFP, it is less clear that the
 4   Stipulated Protective Order resolves this issue. To the extent it does not, it may be better
 5   addressed in conjunction with the Court’s order on the privilege issues being addressed
 6   by separate briefing. If the Protective Order did not resolve this issue, the parties must
 7   meet and confer on this issue by June 29, 2020. If the parties cannot resolve it, the
 8   Stores, Tauler Smith, and Outlaw may file a three-page Joint Statement, one page each,
 9   by July 2, 2020 explaining why the Stipulated Protective Order did not resolve it and to
10   more fully address this issue.
11                        e) Notes Taken by Tauler Smith Related to Conversations with
12                            Class Members
13           RFP 25 to Tauler Smith
14           All handwritten or electronic notes that YOU took RELATING TO any
             telephonic calls with anyone purporting to be acting on behalf of a RETAIL
15
             STORE, and seeking to discuss any aspect of the matters set forth in a
16           DEMAND LETTER, including but not limited to settlement of the claims
             made.
17
18
             Tauler Smith argues this discovery would not be relevant because Tauler Smith
19
     would have only taken notes on what the other party, the stores, communicated to it, not
20
     what it said to the other party. (ECF 224 at 14.) In this respect, Tauler Smith argues
21
     these records would not illuminate whether there was any concern for the impact on sale
22
     of TriSteel. (Id.) The Stores accurately note that the Court has already addressed the
23
     relevance of communications with the members of the class in a prior Order regarding
24
     discovery from Outlaw. (Id. at 5.) Additionally, as to proportionality, the Stores explain
25
     that Tauler Smith used a customer relations management program to log the calls which
26
     should allow for very low burden in obtaining the information form the software. (Id. at
27
     5-6.)
28

                                                    16
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4491 Page 17 of 19



 1         The Court already addressed the relevancy of communications with stores targeted
 2   with demand letters in its March 5, 2020 Order and found those communications could
 3   show how the scheme was carried out. (ECF 177 at 23-25.) As the Court explained, the
 4   demand letters were a part of the scheme, but how Outlaw and Tauler Smith followed up
 5   on those demand letters and ultimately obtained or did not obtain settlements could
 6   provide evidence of how the scheme was carried out. (Id.) However, Tauler Smith
 7   makes a different argument here, claiming that the responsive discovery would not be
 8   relevant because its logs of its calls to stores would only include the stores’
 9   communications to Tauler Smith, not its communications to the stores. This assertion is
10   made without a declaration or even much explanation. (ECF 224 at 14.) Additionally,
11   the records of the communications, regardless of their substance, may demonstrate the
12   scale and breadth of Tauler Smith’s activities. Additionally, as a recently filed
13   declaration from Outlaw’s counsel suggests, obtaining the records of Tauler Smith’s
14   conduct about targeted stores, even from its own former client it was apparently acting on
15   behalf of, has been challenging. (ECF 241.) These records may be particularly necessary
16   to fill gaps created by records that are either being withheld or are missing.
17   IV.   RFP No. 7 and Interrogatories Nos. 3 and 8 to Outlaw
18         The Court ordered Outlaw to produce all its settlement agreements by March 20,
19   2020 in response to the Stores’ RFP No. 2. (ECF 224 at 8; ECF 177.) The parties agree
20   that Outlaw did not produce all the settlement agreements on March 20, 2020. Rather,
21   Outlaw produced more than 400 settlement agreements over the course of March, April,
22   and May as Outlaw’s counsel collected them. (Id.) On May 21, 2020, Outlaw indicated
23   that it had produced all the settlement agreements it had been able to obtain, but even
24   then, acknowledged there might be more. (Id.)
25         When the parties raised the incomplete production, the Court raised the issue of the
26   timeliness of this dispute under the Court’s 30-day rule. It requires parties to raise any
27   disputes within 30 days of the event giving rise to the dispute. The Stores argue the event
28   giving rise to the dispute was Outlaw’s acknowledgment on May 21, 2020 that it had

                                                   17
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4492 Page 18 of 19



 1   provided all the settlement agreements it had been able to obtain. (Id. at 9.) Outlaw does
 2   not object to and agrees to the extension of the 30-day rule for resolving discovery
 3   disputes, acknowledging that the Stores’ counsel held off on contempt motions to allow
 4   counsel to get up to speed and attempt to obtain the relevant information and documents.
 5   (ECF 224 at 17.)
 6         The parties should have jointly contacted the Court to seek tolling of the 30-day
 7   time to raise a discovery dispute. Outlaw’s efforts to collect those documents,
 8   particularly given the obstacles it apparently faced getting those documents from its own
 9   former counsel, (ECF 241) would have likely justified additional time to raise any
10   dispute. But the parties are not permitted to unilaterally extend the time to raise disputes
11   by extending the time to complete productions. The dispute is untimely. However, in
12   this one instance, the Court will allow the Stores to raise this untimely dispute given the
13   ongoing productions and the challenges in obtaining the settlement agreements.
14         However, before pursuing further motion practice in this already very challenging
15   discovery process, the Court orders Outlaw to respond to RFP No. 7 and Interrogatories 3
16   and 8 by July 6, 2020. When the Court ordered the documents produced, it found RFP
17   No. 7 and Interrogatories 3 and 8 cumulative of the information that would be provided
18   through the production of settlement agreements. (ECF 177 at 33.) After receiving those
19   responses and considering Outlaw’s counsel recently filed declaration on this issue (ECF
20   241), if the Stores still seek to bring a motion as to the sufficiency of Outlaw’s response
21   to any of these requests, they must meet and confer with Outlaw and attempt to resolve
22   the issue. If they are unable to come to a resolution, the parties must file a joint proposal
23   to address the issue by July 8, 2020. 7
24   ///
25
26
     7
27    Given the Stores’ suggestion that the Court make the production contingent on the
     results of the class certification motion, the Court presumes the issue does not need to be
28   addressed immediately.
                                                  18
 Case 3:18-cv-00840-GPC-BGS Document 246 Filed 06/26/20 PageID.4493 Page 19 of 19



 1   V.    CONCLUSION
 2         Except for Section IV, above, the RFPs at issue here have additionally been briefed
 3   on privilege issues. Accordingly, although the Court finds the RFPs seek relevant
 4   discovery proportional to the needs of the case, Outlaw and Tauler Smith are not ordered
 5   to respond to them at this time. If the Court finds the documents must be produced after
 6   briefing on the privilege issues, it will set a date for production.
 7         IT IS SO ORDERED.
 8   Dated: June 26, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   19
